FILED
                                                                                               APR 2 0 2010
                                                                                         Clerk. U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                               Courts for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

John J. Serdar,                                )
                                               )
               Plaintiff,                      )

       v.
                                               )
                                               )       Civil Action No.
                                                                               10 0611
                                               )
Sargent Industries Airight Div.,               )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application to proceed in

forma pauperis, and dismiss the complaint for lack of subject matter jurisdiction.

       Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

treaties of the United States. See 28 U.S.C. § 1331. Here, however, the complaint appears to

arise from an industrial accident resulting in personal injury, which does not appear to implicate

the Constitution, laws or treaties of the United States.

       A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and where there is complete diversity of citizenship among the

parties. See 28 U.S.C. § 1332(a). Here, the plaintiff states no demand for damages and it

appears that both the plaintiff and the defendant are citizens of the state of California. Therefore,

both the threshold amount in controversy and complete diversity of citizenship among the parties

are lacking.
        Accordingly, the Court will dismiss the complaint, without prejudice, for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date:   (~       ('/ 2.c f i)